Citation Nr: 9926646	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for cutaneous T cell 
lymphoma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1992 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1996 by the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  The T cell lymphoma is confined to the skin and is 
manifested by hypopigmentation and alopecia involving the 
right calf, right anterior lower extremity, left hip and left 
lateral thigh with intermittent itching


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent cutaneous T 
cell lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7899-
7818, 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records reflect that the appellant 
received treatment on several occasions for skin problems, 
which were variously diagnosed.  A VA September 1996 
dermatological examination showed an anterior lateral lower 
right leg patch approximately 10cm x 7/8cm skin that had 
alopecia present.  The examiner indicated that the involved 
areas were the right lower leg, the upper left lateral hip 
with some early signs of redness and scaling and an area of 
the back.  Color photographs of the involved area are 
associated with the examination report.  

The appellant received intermittent treatment at a VA 
facility from October 1996 to December 1997 for skin 
problems.  Treatment included biopsies of the skin in the 
involved area.  A statement from the VA outpatient clinic 
shows that the skin problems were diagnosed as mycosis 
fungoides (cutaneous T cell lymphoma).  The appellant was 
evaluated at the outpatient clinic in December 1997.  At that 
time it was reported that the appellant was doing well.  He 
was using cordran tape on the left hip.  He reported 
intermittent itching.  An examination of the right leg showed 
a 12 by 8 cm oval area of alopecia on the right leg and mild 
erythema, ill defined patch on the left hip.  The diagnosis 
was mycosis fungoides.  Treatment included ointments.

A May 1998 statement from a dermatologist who was treating 
the appellant at the VA medical facility is to the effect 
that the appellant had several patches of alopecia and 
erythema on his back, arms, and legs.  The two largest areas 
measured 6 by 6cm and 8 by 12cm.  The physician stated that 
the cutaneous T cell lymphoma was a serious condition and 
that it seemed that the current findings would satisfy the 
"marked disfigurement" definition in his evaluation for 
disability. 

A dermatological examination for VA purposes was conducted in 
July 1998.   At that time the examiner stated that the 
appellant had cutaneous T cell lymphoma which was a cancer 
which can first be manifested in the skin and may later 
become generalized.  The appellant had active patch stage 
lesions of mycosis fungoides with hypopigmentation and 
disfiguring alopecia of the right calf.  The patch on the 
right calf measured 10 cm and on the right anterior lower leg 
30 x 20 cm.  The area on the left hip was 20 x 10 cm and left 
lateral thigh, 10 x 10cm.  The examiner indicated that the 
mycosis fungoid covered 20 percent of the veteran's skin 
surface but could involve the entire cutaneous skin surface 
it became more aggressive and uncontrolled.  The physician 
stated that the mycosis fungoides was currently under fairly 
good control with topical nitrogen mustard.  The examiner 
recommended that the appellant be followed regularly for 
systemic workups and that more aggressive therapy be 
considered.  Color photographs of the involved area have been 
associated with the examination report. 
II. Analysis

The veteran has presented a well grounded claim for an 
increased disability evaluation within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well- 
grounded claim for an increased rating).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim. In this regard the Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the veteran has been met.

The severity of a disability is ascertained, for VA 
disability rating purposes, by application of the criteria 
set forth in the Schedule for Rating Disabilities contained 
in 38 C.F.R. Part 4 (1998) (Schedule). 38 U.S.C.A. § 1155 
(West 1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where a disability is not specifically listed in the 
Schedule, the disability will be considered under criteria 
where the function affected, the anatomical localization, and 
the symptomatology are analogous.  38 C.F.R. § 4.20 (1998). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board must also consider the history of 
the veteran's injuries, as well as any current clinical 
manifestations of residuals and the overall effect that the 
disabilities have on the earning capacity of the veteran. See 
38 C.F.R. §§ 4.2, 4.41 (1998).

The RO has assigned a 10 percent rating for the cutaneous T 
cell lymphoma disorder in accordance with the criteria set 
forth in the VA's Schedule for Raying Disabilities pursuant 
to 38 C.F.R. Part 4, Diagnostic Codes 7899-7806.

Diagnostic Code 7818 provides that for malignant growths of 
the skin, manifestations are rated as scars, disfigurement, 
etc., on the extent of constitutional symptoms, physical 
impairment.  38 C.F.R. § 4.118 (1998).

A 10 percent rating is also warranted under Diagnostic Code 
7803 for scars which are superficial, poorly nourished, with 
repeated ulceration. Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars, which are tender 
and painful on objective demonstration. Under Diagnostic Code 
7805, scars may also be rated based on the limitation of 
motion of the part affected.

Diagnostic Code 7800 provides for the evaluation of 
disfiguring scars of the head, face, or neck.  Pursuant to 
this Code, a zero percent evaluation is appropriate where the 
disfiguring scar of the head, face or neck is slight.  To 
attain a rating of 10 percent evaluation, the disfiguring 
scar of the head, face or neck must be moderately 
disfiguring.  A 30 percent evaluation is appropriate where 
the disfiguring scar of the head, face or neck is severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  The maximum 50 percent rating 
evaluation is appropriate when there is a complete or 
exceptionally repugnant deformity of on side of the face or 
marked or repugnant bilateral disfigurement.

Diagnostic Code 7806 provides for the evaluation of eczema.  
A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a non-exposed surface or small area.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a rating of 10 percent is warranted.  A 
rating of 30 percent is assigned where exudation or itching 
is constant, where there are extensive lesions, or where 
there is marked disfigurement.  A 50 percent evaluation 
contemplates ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant manifestations.

In his substantive appeal the appellant asserts that the 
cutaneous T cell lymphoma is a cancer and is a serious 
disorder.  It is unrelated to eczema and should not be rated 
under that diagnostic code.  

In this regard, the evidence reflects that the veteran has 
cancer, which is diagnosed as T cell lymphoma.  However, the 
medical evidence shows that currently this disease is 
cutaneous, that is confined to the skin.  The appellant had 
no complaints involving organs or systems.  Accordingly, the 
Board finds that the appellant is appropriately evaluated 
under the diagnostic codes associated with skin disorders.  

The current medical records indicate that the only complaint 
reported by the appellant was intermittent itching.  The 
recent VA examinations showed that the involved areas were 
the right lower extremity, and left hip and thigh without 
involvement of the head or neck.  There was not complaint of 
pain and tenderness or impairment in range of motion of the 
associated joints.  These areas were not ulcerated or poorly 
nourished.  The VA examiner indicated that 20 percent of the 
body area was involved.  The Board does not consider this to 
be an extensive area, which is required for a 30 percent 
rating under diagnostic code 7806.  

As indicated by the VA examiner in July 1998, the evidence 
shows that the alopecia of the right lower extremity was 
disfiguring.  However, in order to receive a 30 percent 
rating the disfigurement must be marked.  In this regard, in 
May 1998 the treating physician indicated that the criteria 
for marked disfigurement seemed to have been met.  While the 
Board always considers the medical opinion, a decision as to 
whether the rating criteria for an increased evaluation has 
been made, lies within the authority of the RO and the Board.  
In this regard, the medical record, to include color 
photographs, shows that the T cell lymphoma is manifested by 
hypopigmentation involving the left hip and thigh, and 
alopecia of the right lower extremity.  The Board finds that 
these manifestations as demonstrated by the current medical 
evidence are not consistent with marked disfigurement.  Based 
on the above, it is the Board's judgment that the 
preponderance of the evidence is against the veteran's claim 
for rating in excess of 10 percent the cutaneous T cell 
lymphoma  

In rendering this decision, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis, which permits a higher evaluation.  
Finally, the 10 percent evaluation represents the highest 
rating warranted during the appeal period.  Fenderson v. West 
12 Vet. App. 119 (1999).  


ORDER

Entitlement to an increased rating for T cell lymphoma is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

